Citation Nr: 1038723	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse 
with premature ventricular contractions (PVC).

2.  Entitlement to a compensable rating for sinus bradycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to August 1975.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The September 2006 rating decision denied the Veteran's claim for 
an increased rating for service-connected sinus bradycardia.  The 
Board has reviewed the Veteran's July 2007 statement and finds 
that it can be construed as a notice of disagreement with the 
noncompensable rating for sinus bradycardia.  Consequently, a 
statement of the case (SOC) must be issued to the Veteran and he 
must receive an opportunity to perfect an appeal by submitting a 
timely substantive appeal. Manlicon v. West, 12 Vet. App. 238 
(1999).
 
Service treatment records reflect various heart problems 
including mid systolic click with paroxysmal atrial tachycardia 
(PAT), premature ventricular contractions (PVC), and recurrent 
rapid heart rate.  According to a February 1974 echocardiogram 
requested for possible prolapsing mitral valve, the anterior 
mitral leaflet motion was normal and posterior mitral leaflet was 
not seen well enough to diagnose posterior prolapse.  Service 
connection is currently in effect for a heart disability 
characterized as sinus bradycardia.

Post service, a 1976 echocardiogram was interpreted as showing 
sinus bradycardia.  A June 1976 rating decision granted service 
connection for sinus bradycardia, referred to as erratic 
heartbeats in the June 1976 notice.  

In October 2005, the Veteran underwent a VA heart examination.  
At that time, the examiner diagnosed mitral valve prolapsed with 
PVC and noted that the effect of the problem on occupational 
activities was erratic heart beats.   In a February 2006 
addendum, the examiner indicated that the Veteran experienced 
mitral valve prolapse with resultant PVC secondary to coffee 
intake.

The claims file was not available for review prior to the October 
2005 VA examination.  It is unclear whether the claims file was 
reviewed prior to the February 2006 addendum.  In addition, the 
VA examiner did not address the matter of whether the Veteran's 
current mitral valve prolapse with PVC was directly related to 
service or whether it reflects a disability separate and apart 
from his service-connected heart disability. 

Based on this evidentiary posture, the Board concludes that a 
remand of the Veteran's claim for service connection for mitral 
valve prolapse with PVC is necessary.  On remand, the Veteran 
should be accorded a VA heart examination.  The purpose of the 
evaluation is to determine, to the extent possible, whether the 
mitral valve prolapse with PVC is part and parcel of the service 
connected heart disability or represents a separate disability.  
Further, if the Veteran continues to experience a separate 
disability from mitral valve prolapse with PVC, such should also 
be indicated.  If a disability manifested by mitral valve 
prolapse with PVC is deemed separate from the service connected 
heart disability, the examiner should indicate whether such 
condition arose during service or is otherwise related to 
service.






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO shall issue a statement of the 
case with regard to the issue of increased 
rating for sinus bradycardia.  If, and only 
if, the Veteran completes his appeal by 
filing a timely substantive appeal, this 
issue should be returned to the Board. 38 
U.S.C.A. § 7104 (West 2002).

2.  Obtain any outstanding records of 
evaluation and/or treatment of the Veteran 
from the Honolulu VAMC.  Any other pertinent 
inpatient or outpatient treatment records 
should be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary authorization 
for release of any private medical records to 
VA.  All attempts to procure records should 
be documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
included in the claims file.  In addition, 
the Veteran should be informed of any such 
problem.

3.  Also, schedule the Veteran for a VA heart 
examination to determine the nature of any 
cardiovascular disability manifested by 
mitral valve prolapse with premature 
ventricular contractions that he may have and 
for an opinion as to a possible relationship 
of any such disorder to service.  The 
examination should be conducted by an 
examiner different than the one who had 
conducted the October 2005 VA examination.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  A notation 
to the effect that this record review took 
place should be included in the report.

All pertinent pathology which is found on 
examination should be noted in the evaluation 
report.  All required testing, including METs 
testing should be performed, except when 
medically contraindicated or if the left 
ventricular ejection fraction is 50 percent 
or less, or if there is chronic congestive 
heart failure or there has been one episode 
of congestive heart failure within the past 
year.  If testing cannot be done, the 
examiner should so state and then provide an 
estimated METs level.  The examiner should 
specify what level of activity warrants the 
assignment of the estimated METs level.

With regard to any cardiovascular disorder 
manifested by mitral valve prolapse with PVC 
diagnosed on examination, the examiner should 
render an opinion as to whether the mitral 
valve prolapse with PVC is a symptom of the 
service-connected sinus bradycardia; or is 
reflective of a separate and distinct 
disability.  Further, if the Veteran 
continues to experience a separate disability 
from mitral valve prolapse with PVC, such 
should also be indicated.  If a disability 
manifested by mitral valve prolapse with PVC 
is deemed separate from the service connected 
sinus bradycardia, the examiner should 
indicate whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder arose during 
service or is otherwise related to service.  
A full and complete rationale for all 
opinions, including the METs level, is 
required. 

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issue on appeal in light of 
all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


